Exhibit 10.2

AEP INDUSTRIES INC.

Form of Performance Unit Award Agreement

Under 2013 Omnibus Incentive Plan

 

Grant Date:

 

 

 

Name of Participant:

 

 

 

Number of Performance Units:

 

 

 

1. Grant of Award. AEP Industries Inc. (the “Company”) hereby grants to the
Participant (identified above), the number (the “Grant Amount”) of Performance
Units of the Company (the “Performance Units”) set forth above pursuant to the
AEP Industries Inc. 2013 Omnibus Incentive Plan (the “Plan”), as of the Grant
Date (set forth above). Each Performance Unit represents the right to receive,
upon vesting and the satisfaction of any required withholding obligation, one
share of Stock or the Unit Value of one share of Stock. This Performance Unit
award (the “Award”) shall be pursuant to and subject to all of the terms and
conditions of this Award Agreement (the “Agreement”) and the Plan, the
provisions of which are incorporated herein. Capitalized terms not defined
herein have the meanings ascribed to such terms in the Plan.

2. Definitions. As used herein, the following terms shall have the following
meanings:

(a) “Adjusted EBITDA” shall mean, for any fiscal year, the Company’s earnings
for such fiscal year before provision for interest, taxes, depreciation and
amortization, as determined in accordance with United States generally accepted
accounting principles, with such adjustments approved by the Committee in
accordance with the Plan.

(b) “Adjusted Grant Amount” shall mean the actual number of shares of
Performance Units granted to the Participant pursuant to this Agreement (rounded
down to the nearest whole share), as finally determined as of the end of the
current fiscal year of the Company as follows:

(i) if the Company’s actual Adjusted EBITDA for such fiscal year equals or
exceeds Forecasted Adjusted EBITDA for such fiscal year, the Adjusted Grant
Amount shall mean the Grant Amount;

(ii) if the Company’s actual Adjusted EBITDA for such fiscal year is less than
Forecasted Adjusted EBITDA for such fiscal year, but is not less than eighty
percent (80%) of such forecast, the Adjusted Grant Amount shall mean the Grant
Amount, reduced by the same percentage by which actual Adjusted EBITDA is lower
than Forecasted Adjusted EBITDA for such fiscal year; or

(iii) if the Company’s actual Adjusted EBITDA for such fiscal year is less than
eighty percent (80%) of Forecasted Adjusted EBITDA, the Adjusted Grant Amount
shall be zero.



--------------------------------------------------------------------------------

(c) “Change in Control” shall have the meaning ascribed to such term in the
Plan.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Fair Market Value” shall have the meaning ascribed to such term in the
Plan.

(f) “Forecasted Adjusted EBITDA” shall mean, for any fiscal year, the Company’s
forecast of Adjusted EBITDA for such fiscal year, as approved by the Board of
Directors and set forth on Exhibit A attached hereto.

(g) “Parent” shall have the meaning set forth in Section 425(e) of the Code.

(h) “Subsidiary” shall have the meaning set forth in Section 425(f) of the Code.

(i) “Termination Due to Business Divestiture” shall mean the termination of the
Participant’s service due to a transaction or series of related transactions
(other than a transaction or series of transactions that are part of a Change in
Control) that result in a divestiture, sale, transfer, assignment or other
disposition of any division, subsidiary, business unit, product line or group,
or any other asset of the Company or any of its affiliates.

(j) “Unit Value” shall mean, as of any date of determination, the Adjusted Grant
Amount multiplied by the Fair Market Value.

3. Vesting. Subject to the terms and conditions set forth herein, the Adjusted
Grant Amount covered by this Award shall vest and become deliverable only in
accordance with the following schedule, with each anniversary of the Grant Date
referred to herein as a “Vesting Date”:

 

Vesting Period

   Percentage of
Adjusted Grant
Amount to be
Vested (the
“Vested Amount”)  

On the first anniversary of the Grant Date:

     20 % 

On the second anniversary of the Grant Date:

     20 % 

On the third anniversary of the Grant Date:

     20 % 

On the fourth anniversary of the Grant Date:

     20 % 

On the fifth anniversary of the Grant Date:

     20 % 

4. Determination of Performance Units Earned and Vested; Settlement. Upon the
Committee’s certification of the level of Adjusted EBITDA achieved by the
Company during the applicable fiscal year and the Participant’s satisfaction of
the vesting requirements in Section

 

2



--------------------------------------------------------------------------------

3 hereof (or as determined pursuant to Section 6 hereof), each Vested Amount
shall be settled by issuing to the Participant the number of shares of Stock
determined pursuant to Sections 2(b) and 3 hereof or the Unit Value of such
shares of Stock, or any combination thereof, as determined by the Participant.
The Participant (or the Participant’ estate or beneficiary) shall notify the
Company in writing of the Participant’s election to receive shares, the Unit
Value thereof, or any combination thereof within 15 days of any Vesting Date. If
the Participant fails to notify the Company of his or her election within such
15-day period, the Company may decide in its discretion how such Vested Amount
will be settled. Settlement of the Vested Amount shall occur by delivery of
(i) the certificate for the shares of Stock, which certificate shall be
registered in the Participant’s name, (ii) cash payment to the Participant of
the Unit Value of such Vested Amount, or (iii) a combination thereof. This
settlement shall occur as soon as practicable following each Vesting Date, but
in no event later than March 15th following the end of year in which such
Vesting Date occurs (the “Settlement Date”). In all circumstances, the number of
Performance Units earned or vested will be rounded down to the nearest whole
Performance Unit, unless otherwise determined by the Committee.

5. Termination of Services; Forfeiture.

(a) Termination of Services. If the Participant’s employment or service with the
Company or any Affiliate (hereinafter the “Participant’s service”) is terminated
prior to the time that the shares of Stock granted hereby have been earned or
fully vested (other than as set forth in Section 6 hereof), the unearned and
unvested portion of the grant will terminate automatically and will be forfeited
to the Company immediately and without further notice.

(b) Other Forfeitures. If the Adjusted Grant Amount is zero, then the rights of
the Participant under this Agreement shall be forfeited and this Agreement shall
have no further force or effect.

6. Certain Qualifying Terminations.

(a) Participant’s Death.

(i) During Fiscal Year of Grant. If a Participant dies before the end of the
fiscal year in which the grant was made, the Committee, in its discretion, may
waive all or a portion of the performance conditions described in Section 2(b)
hereof and determine that Participant has earned all or a lesser portion of the
Grant Amount as if the Forecasted Adjusted EBITDA (or some lesser amount) had
been achieved. In addition, all of the vesting conditions described in Section 3
hereof shall be waived and the Performance Units shall be fully vested as of the
date of Participant’s death. Settlement of the Vested Amount determined in
accordance with this Section 6(a) shall occur as soon as practicable following
Participant’s death, but in no event later than March 15th following the end of
year in which Participant died.

(ii) After End of Fiscal Year of Grant. If a Participant dies after the end of
the fiscal year in which the grant was made, all of the vesting conditions
described in Section 3 hereof shall be waived and the Performance Units shall be
fully vested as of the date of Participant’s death. Settlement of the Vested
Amount determined in accordance with this Section 6(a) shall occur as soon as
practicable following Participant’s death, but in no event later than March 15th
following the end of year in which Participant died.

 

3



--------------------------------------------------------------------------------

(b) Disability.

(i) During Fiscal Year of Grant. If a Participant’s service is terminated due to
Disability before the end of the fiscal year in which the grant was made, the
Committee, in its discretion, may waive all or a portion of the performance
conditions described in Section 2(b) hereof and determine that Participant has
earned all or a lesser portion of the Grant Amount as if the Forecasted Adjusted
EBITDA (or some lesser amount) had been achieved. In addition, the Committee
may, in its discretion, waive all or a portion of the vesting conditions
described in Section 3 hereof. Settlement of the Vested Amount determined in
accordance with this Section 6(a) shall occur as soon as practicable following
Participant’s Disability, but in no event later than March 15th following the
end of year in which Participant become Disabled.

(ii) After End of Fiscal Year of Grant. If a Participant’s service is terminated
due to Disability after the end of the fiscal year in which the grant was made,
the Committee may, in its discretion, waive all or a portion of the vesting
conditions described in Section 3 hereof. Settlement of the Vested Amount
determined in accordance with this Section 6(a) shall occur as soon as
practicable following Participant’s Disability, but in no event later than
March 15th following the end of year in which Participant become Disabled.

(c) Retirement; Termination Without Cause.

(i) During Fiscal Year of Grant. If a Participant Retires or the Participant’s
service is terminated by the Company without Cause before the end of the fiscal
year in which the grant was made, the Committee may, in its discretion,
determine to permit Participant to receive a pro rata portion of the Adjusted
Grant Amount that is earned based on the Company’s actual performance at the end
of the current fiscal year. The Committee will determine Participant’s pro rata
share of the Adjusted Grant Amount, in its discretion, using any allocation
method or formula it deems appropriate. In addition, the Committee may, in its
discretion, waive all or a portion of the vesting conditions described in
Section 3 hereof. If the Committee waives the vesting conditions described in
Section 3 hereof, settlement of the Vested Amount determined in accordance with
this Section 6(c) shall occur as soon as practicable following Participant’s
Retirement or termination of service, but in no event later than March 15th
following the end of year in which Participant Retires or Participant’s service
was otherwise terminated.

(ii) After End of Fiscal Year of Grant. If a Participant Retires or the
Participant’s service is terminated by the Company without Cause after the end
of the fiscal year in which the grant was made, the Committee may, in its
discretion, waive all or a portion of the vesting conditions described in
Section 3 hereof. If the Committee waives the vesting conditions described in
Section 3 hereof, settlement of the Vested Amount determined in accordance with
this Section 6(c) shall occur as soon as practicable following Participant’s
Retirement or termination of service, but in no event later than March 15th
following the end of year in which Participant Retires or Participant’s service
was otherwise terminated.

 

4



--------------------------------------------------------------------------------

(d) Change in Control. In the event of a Change in Control or immediately prior
to a Change in Control, the Committee may, in its complete discretion as
provided in the Plan, cause all Performance Units granted hereunder not then
vested to become immediately vested, provided that should the Company elect to
exercise that discretion, it must do so during the calendar year in which the
Change in Control occurs. If a Change in Control occurs before the end of the
fiscal year in which the grant was made, for purposes of determining the
Adjusted Grant Amount for such Participant, year-to-date Adjusted EBITDA as of
the end of the fiscal quarter immediately preceding the date of such event shall
be annualized and compared to Forecasted Adjusted EBITDA for such fiscal year,
in lieu of actual Adjusted EBITDA as described in Section 2(b) hereof. If the
Change in Control occurs after the end of the fiscal year in which the grant was
made, the Adjusted Grant Amount for such Participant shall be determined in
accordance with Section 2(b) hereof.

(e) Special Rule for Cash Payments. If any Performance Units are settled in cash
prior to the originally scheduled Settlement Dates described in Section 4
hereof, such cash payments shall be paid in accordance with the requirements of
Treas. Reg. §1.162-27(e)(2)(iii)(B). Notwithstanding the foregoing, the
Committee may, in its discretion, determine to disregard such requirements.

7. Rights as Stockholder. The Participant shall not be entitled to any rights as
a stockholder of the Company in respect of any Performance Units covered by this
Award until such Performance Units become vested pursuant to the provisions of
this Agreement.

8. Restrictions on Transfer. The Participant may not sell, assign, transfer,
pledge, hypothecate, mortgage or otherwise dispose of, by gift or otherwise, or
in any way encumber all or any of the Performance Units granted hereby until
such time as such Performance Unit becomes vested pursuant to the provisions of
this Agreement.

9. Consent to Transfer of Personal Data. In administering the Plan, or to comply
with applicable legal, regulatory, tax, or accounting requirements, it may be
necessary for the Company to transfer certain Participant data to an affiliate
or to its outside service providers or governmental agencies. By accepting this
Award, the Participant consents, to the fullest extent permitted by law, to the
use and transfer, electronically or otherwise, of the Participant’s personal
data to such entities for such purposes.

10. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.

11. Entire Agreement; Amendment; Survival; Assignment. The terms, conditions and
restrictions set forth in the Plan and this Agreement constitute the entire
understanding

 

5



--------------------------------------------------------------------------------

between the parties hereto regarding this Award and supersede all previous
written, oral, or implied understandings between the parties hereto about the
subject matter hereof. This Agreement may be amended by a subsequent writing
(including e-mail or other electronic form) agreed to between the Company and
the Participant. Section headings herein are for convenience only and have no
effect on the interpretation of this Agreement. The provisions of this Agreement
that are intended to survive a Participant’s termination of service shall
survive such date. The Company may assign this Agreement and its rights and
obligations hereunder to any Affiliate.

12. No Right to Continued Employment. This Award does not confer on the
Participant any right to continue in the employ of the Company or interfere in
any way with the right of the Company to determine the terms of the
Participant’s employment.

13. Resale Restrictions. The Company currently has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of Stock. The Company intends to maintain this registration but has
no obligation to do so. If the registration ceases to be effective, you will not
be able to transfer or sell Stock issued to you pursuant to this Award unless an
exemption from registration under applicable securities laws is available. You
agree that any resale by you of the shares of Stock issued pursuant to this
Award shall comply in all respects with the requirements of all applicable
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and the respective rules and
regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue the Stock or
permit the resale of any Stock if such issuance or resale would violate any such
requirements.

14. Restrictive Covenants; Compensation Recovery. By signing this Agreement,
Participant acknowledges and agrees that the shares subject to this Award or any
Award previously granted to Participant by the Company or an Affiliate shall
(1) be subject to forfeiture as a result of the Participant’s violation of any
agreement with the Company regarding non-competition, non-solicitation,
confidentiality, inventions and/or other restrictive covenants (the “Restricted
Covenant Agreements”), and (2) shall be subject to forfeiture and/or recovery
under any compensation recovery policy that may be adopted from time to time by
the Company or any of its Affiliates. For avoidance of doubt, compensation
recovery rights to shares (including shares acquired under previously granted
equity awards) shall extend to the proceeds realized by the Participant due to
the sale or other transfer of shares. The Participant’s prior execution of the
Restricted Covenant Agreements was a material inducement for the Company’s grant
of this Award.

15. Conflict. This Agreement is subject to the terms and provisions of the Plan,
including but not limited to the adjustment provisions under Section 13 of the
Plan. In the event of a conflict between the Plan and this Agreement, the
documents shall control in that order (that is, the Plan and then this
Agreement). All interpretations or determinations of the Committee shall be
binding and conclusive upon the Participant and his or hers legal
representatives on any question arising hereunder or under the Plan.

 

6



--------------------------------------------------------------------------------

16. Notices. All notices hereunder shall be delivered or mailed to the following
addresses:

If to the Company:

AEP Industries Inc.

Attention: Secretary

95 Chestnut Ridge Road

Montvale, NJ 07645-1801

If to the Participant:

To the address set forth in the signature block below, or such other address
that the Company has on file from time to time.

Such address may be changed at any time provided notice of such change is
furnished in advance to the Participant.

17. Section 409A of the Code. Without limiting the generality of any other
provision of this Agreement, Section 19 of the Plan pertaining to Section 409A
of the Code is explicitly incorporated into this Agreement

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which is deemed an original and all of which constitute one document.

19. Governing Law. This Agreement shall be legally binding and shall be executed
and construed and its provisions enforced and administered in accordance with
the laws of the State of New Jersey, without regard to its choice of law or
conflict of law provisions that would cause the application of the laws of any
jurisdiction other than the State of New Jersey.

SIGNATURE PAGE FOLLOWS

 

7



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

            AEP INDUSTRIES INC. Dated: [month and date], [year]     By:  

 

    Name:  

 

    Title:  

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE
PLAN, WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON
PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE
COMPANY OR ANY AFFILIATE, NOR INTERFERES IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE COMPANY’S OR ANY AFFILIATE’S RIGHT TO TERMINATE PARTICIPANT’S SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

BY SIGNING BELOW, PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND
REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND PROVISIONS OF THE
PLAN. PARTICIPANT ACCEPTS THIS AWARD SUBJECT TO ALL OF THE TERMS AND PROVISIONS
OF THIS AGREEMENT AND THE PLAN. PARTICIPANT HAS REVIEWED THE PLAN AND THIS
AGREEMENT IN THEIR ENTIRETY. PARTICIPANT AGREES TO ACCEPT AS BINDING, CONCLUSIVE
AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.

 

            PARTICIPANT Dated: [month and date], [year]     By:  

 

    Name:  

 

    Address:  

 

     

 



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Forecasted Adjusted EBITDA